The following opinion was filed April 29, 1930:
Rosenberry, C. J.
This case involves the same state of facts as are involved in the case of Wilson v. Evangelical Lutheran Church of the Reformation, decided herewith (ante, p. 111, 230 N. W. 708), and by stipulation of the parties the mandate in this case is to be the same as in that.
By the Court. — The order appealed from is reversed, and cause remanded for further proceedings according to law.
Fairchild, J., took no part.
A motion for a rehearing was denied on June 23, 1930.